DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,866,576. Please see the below chart for comparison between the instant application and U.S. Patent No. 10,866,576.

Instant Application
US Patent No. 10,866,576
1. A method of manufacturing a plurality of discrete objects from a body of material created by additive manufacturing, the method comprising:
1. A system for manufacturing a plurality of discrete objects from a body of material created by additive manufacturing
using an automated manufacturing device, the system comprising:

an automated manufacturing device, the automated manufacturing device comprising at least a controller;

wherein the controller is configured to:

9. The system of claim 1, the system further comprising:

an automated subtractive manufacturing device, wherein the automated subtractive manufacturing device is configured to:
receiving an additively manufactured body of material including a plurality of interconnected structures;
receive an additively manufactured body of material including a plurality of interconnected structures;
receiving a frame having at least an opening;
receive a frame having at least an opening;
placing the additively manufactured body of material within the opening of the frame;
place the additively manufactured body of material within the opening of the frame;
installing a removable fixating material around the additively manufactured body of material and within the opening of the frame, such that the removable fixing material and the additively manufactured body of material form a stabilized workpiece;
install removable fixating material around the additively manufactured body of material and within the opening of the frame, so that the removable fixing
material and the additively manufactured body of material form a stabilized workpiece;
forming, by subtractive manufacturing, the plurality of discrete objects from the body of material; and
form, by subtractive manufacturing, the plurality of discrete objects from the body of material; and
removing the removable fixating material.
remove the removable fixating material.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Patent No. 10,866,576 teach installing removable fixating material around an additively manufactured body of material, forming a plurality of discrete objects from the body of material, then removing the removable fixating material. The instant application is not patentably distinct from the US Patent simply because the instant application claims a method of manufacturing the plurality of discrete objects and the US Patent claims a system for manufacturing the plurality of discrete objects.

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable, with resolution to the above Double Patenting rejection, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115